Citation Nr: 0316225	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for dementia with 
prominent aphasic symptoms.

2.  Entitlement to service connection for a lung disorder to 
include secondary to Agent Orange exposure.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In June 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examinations:
(a) The veteran should be scheduled to undergo a VA 
examination, conducted by an appropriate 
specialist, to evaluate the nature, severity, and 
etiology of the claimed dementia with prominent 
aphasic symptoms.  If no such disorder is currently 
found, the examiner should so indicate.  The claims 
folder must be made available to and be thoroughly 
reviewed by the examiner in connection with the 
examination.  The examiner should indicate in the 
examination report that the claims file was 
reviewed.  All necessary tests and studies should 
be conducted in order to render a diagnosis of the 
claimed mental/neurological disorder.  Following an 
examination of the veteran and a review of his 
medical records and history, including all service 
medical records, and all post-service medical 
records, the VA specialist should render an opinion 
as to whether it is at least as likely as not that 
the veteran's mental/neurological disorder became 
manifest during his active service, was incurred in 
or aggravated during his active service, became 
manifest to a compensable degree within a one year 
period of his discharge from service, or is 
otherwise related to his active service.  It is 
requested that the VA specialist reconcile any 
contradictory evidence regarding the etiology of 
the veteran's mental/neurological disorder.  All 
pertinent clinical findings and the complete 
rationale for all opinions expressed should be set 
forth in a written report.
(b) The veteran should be scheduled to undergo a VA 
examination, conducted by an appropriate 
specialist, to evaluate the nature, severity, and 
etiology of the claimed lung disorder.  If no such 
disorder is currently found, the examiner should so 
indicate.  The claims folder must be made available 
to and be thoroughly reviewed by the examiner in 
connection with the examination.  The examiner 
should indicate in the examination report that the 
claims file was reviewed.  All necessary tests and 
studies should be conducted in order to render a 
diagnosis of the claimed lung disorder.  Following 
an examination of the veteran and a review of his 
medical records and history, including all service 
medical records, and all post-service medical 
records, the VA specialist should render an opinion 
as to whether it is at least as likely as not that 
the veteran's lung disorder is related to exposure 
to an herbicide agent, such as Agent Orange.  As 
well, the VA specialist should provide an opinion 
as to whether it is at least as likely as not that 
the veteran's lung disorder became manifest during 
his active service, was incurred in or aggravated 
during his active service, became manifest to a 
compensable degree within a one year period of his 
discharge from service, or is otherwise related to 
his active service.  It is requested that the VA 
specialist reconcile any contradictory evidence 
regarding the etiology of the veteran's lung 
disorder.  All pertinent clinical findings and the 
complete rationale for all opinions expressed 
should be set forth in a written report.
(c) The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed hearing loss.  If no such hearing 
loss is currently found, the examiner 
should so indicate.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed hearing 
loss.  Following an examination of the 
veteran and a review of his medical 
records and history, including all 
service medical records (with December 
1958 notations showing the veteran was 
treated for acute otitis, December 1962 
notations indicating his ear canal was 
filled with purulent discharge, August 
1963 notations showing he had a 
perforated right tympanic membrane, and a 
January 1974 examination report revealing 
a diagnosis of mild to moderate 
conductive healing loss in both ears), 
his DD-214s showing service as a 
helicopter repairman from July 1964 to 
July 1970 and from June 1972 to March 
1980, and all post-service medical 
records, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hearing loss became manifest during his 
active service, was incurred in or 
aggravated during his active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service.  It is requested that 
the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the veteran's hearing loss.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





